                                UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     In re:                                                      Chapter 11


     ROMAN CATHOLIC DIOCESE OF
     HARRISBURG,                                                 Case No. 1:20-bk-00599 (HWV)

                    Debtor.



    THE OFFICIAL COMMITTEE OF TORT CLAIMANTS’ RESPONSE TO THE
 DEBTOR’S MOTION FOR AN ORDER PERMITTING DEBTOR TO EXECUTE TERM
   SHEET AND SUBSEQUENTLY ENTER INTO NEW FINANCING AGREEMENT
                    WITH FIRST NATIONAL BANK


              The Official Committee of Tort Claimants (the “Committee”) hereby files its response to

 the Debtor’s Motion for an Order Permitting Debtor to Execute Term Sheet and Subsequently

 Enter into New Financing Agreement with First National Bank (the “Motion”) [ECF No. 638].

              1.       On June 30, 2021, the Court entered its order granting the Motion [ECF No. 648]

 which, among other things, established a hearing date for final consideration of the FNB Loan1

 and required the Debtor to provide the Committee and the United States Trustee for the Middle

 District of Pennsylvania with copies of all documents related to the FNB Loan in advance of the

 final hearing on the FNB Loan.

              2.       The final hearing on the FNB Loan was scheduled for August 31, 2021 at 9:30 a.m.

              3.       The Debtor provided the Committee with copies of the FNB Loan documents on

 August 18, 2021.

              4.       The Committee has reviewed the FNB Loan documents and has no objection to the

 FNB Term Sheet or the FNB Loan.


 1
              All terms not defined herein shall have the definitions ascribed to them in the Motion.




Case 1:20-bk-00599-HWV                   Doc 687 Filed 08/25/21 Entered 08/25/21 17:33:57               Desc
                                          Main Document    Page 1 of 2
                                       Respectfully submitted,


 Date: August 25, 2021                 /s/ Robert T. Kugler
                                       Robert T. Kugler (MN # 194116)
                                       Edwin H. Caldie (MN # 388930)
                                       Stinson LLP
                                       50 South Sixth Street, Suite 2600
                                       Minneapolis, MN 55402
                                       Main: 612-335-1500
                                       Facsimile: 612-335-1657
                                       Email:      robert.kugler@stinson.com
                                                   ed.caldie@stinson.com

                                       Counsel for the Official Committee of Tort
                                       Claimants




Case 1:20-bk-00599-HWV   Doc 687 Filed 08/25/21 Entered 08/25/21 17:33:57           Desc
                          Main Document    Page 2 of 2
